(/u§

FILED

MAY l § 2010
UNITED STATES DISTRICT COURT C|€fk, U.S. District ana
FOR THE DISTRICT OF COLUMBIA Ba"k'"PtCY COUrts
Dwight McFarland Bey,
Plaintiff,
v.  Civil Action No. ‘ (
Ken Salazar, .  
Defendant.

MEMORANDUM OPINION

The plaintiff has filed an application to proceed without prepayment of fees and a pro se
complaint. The application will be granted and the complaint will be dismissed for failure to
state a claim upon which relief may be granted.

The plaintiff is identified as a member of the Washitaw Nation of Muurs, and this case is
identified as a putative class action related to C0bell v. Salazar, 96-cv-l285 (JR) (D.D.C.).
Compl. at 1-3. Making reference to an "Indigenous Washitaw Contract" dated June 20, 1797,
and confirmed and ratified by Congress on April 29, 1816, see Compl. at 3, the plaintiff seeks
relief in the form of orders for two writs of mandamus, one "in the nature of a Subrogation/
Indemnification Action for both ‘compensatory’ and ‘exemplary’ damages," and the other for
"‘ just compensati0n’ in an amount assessed by the Court for Fifth Amendment ‘takings’ . . . ."
Grounds and Relief Sought at 2.

The request for mandamus relief requires that this complaint be dismissed. The remedy
of mandamus "is a drastic one, to be invoked only in extraordinary circumstances." Allied
Chemical Corp. v. Daiflon, Inc., 449 U.S. 33, 34 (l980). Only "exceptional circumstances"

warranting "a judicial usurpation of power" will justify issuance of the writ. Guljfvtream

Aerospace C0rp. v. Mayacamas Corp., 485 U.S. 271, 289 (l988) (intemal quotation marks
omitted)); see also Doe v. Exx0n Mobz'l Corp., 473 F.3d 345, 353 (D.C. Cir. 2007) (stating that
mandamus is "an extraordinary remedy reserved for really extraordinary cases") (internal
quotation marks and citation omitted). Mandamus is available only if "(l) the plaintiff has a
clear right to relief; (2) the defendant has a clear duty to act; and (3) there is no other adequate
remedy available to plaintiff." In re Medicare Reimbursement Litigation, 414 F.3d 7, 10 (D.C.
Cir. 2005) (quoting Power v. Barnhart, 292 F.3d 781, 784 (D.C. Cir. 2002)). With respect to the
first two requirements, mandamus is available "only where the duty to be performed is
ministerial and the obligation to act peremptory and clearly defined. The law must not only
authorize the demanded action, but require it; the duty must be clear and indisputable." Lozada
Colon v. U.S. Dep ’t of State, 170 F.3d 191 (D.C. Cir. 1999) (per curiam) (internal quotation
marks and citation omitted).

The complaint does not, and on these facts car1not, establish either that the plaintiff has a
clear right to the relief requested or that the defendant has a clear duty to perform a ministerial,
clearly defined, and peremptory act. Accordingly, the complaint will be dismissed with prejudice
for failure to state a claim upon which relief may be granted.

A separate order accompanies this memorand

 
  

Uriifed States District Judge

Date:  /('// LO/D